                     MEMO
                     Case     ENDORSED Document 581 Filed 10/14/20 Page 1 of 2
                          1:17-cr-00438-ALC

                                                      LAW OFFICE OF

                                           MICHAEL K. BACHRACH
                                                 276 FIFTH AVENUE, SUITE 501
                                                    NEW YORK, N.Y. 10001
                                                                                                  10/14/20
                                                          --------------
                                          TEL. (212) 929-0592 • FAX. (866) 328-1630

MICHAEL K. BACHRACH *                                                                         http://www.mbachlaw.com
* admitted in N.Y., MN and D.C.                                                                  michael@mbachlaw.com



                                                         October 5, 2020

         By ECF

         The Hon. Andrew L. Carter, Jr.
         United States District Court
         Southern District of New York
         40 Foley Square
         New York, NY 10007

                                                         Re: United States v. Guillermo Araujo,
                                                         17 Cr. 438 (ALC)

         Dear Judge Carter:

                 I represent Defendant Guillermo Araujo in relation to the above-referenced matter and
         write to respectfully request that Mr. Araujo’s status conference related to the alleged violation
         of the terms of his supervised release, presently scheduled before this Court on October 9, 2020,
         at 10:00 a.m., be adjourned to the following week or any other date and time thereafter
         convenient to this Court. I also write to request that the court appearance be held remotely. I
         have spoken to Assistant United States Attorney Hagan Scotten and he has informed me that the
         Government has no objection to either application. I have also spoken to Mr. Araujo, who
         infomred me that he consents to he and I appearing remotely.

                 An adjournment of the present date is needed because I will be in transit that day
         returning from Illinois, where I have been working remotely since June 1, 2020, due to reasons
         related to the COVID-19 public health crisis. My return had originally been planned to occur
         this past weekend, but was delayed due to the need to complete briefs related to two separate
         authorized death penalty cases (one in this District and one in the Eastern District of Virginia).
         My family and I will now be leaving Illinois either this Thursday or Friday morning, a drive back
         that will take two to three days.

                Similarly, permission to appear remotely is necessary because Illinois in on the list of
         “Restricted States” that, pursuant to Gov. Andrew Cuomo’s Executive Order 205, will require
         me to quarantine “for a 14-day period from the time of [my] last contact.”

                 Accordingly, the undersigned respectfully requests that Mr. Araujo’s court appearance,
         presently scheduled for October 9, 2020, at 10:00 a.m., be adjourned to the following week or
         any other date and time thereafter convenient to this Court. The undersigned further requests
         that the court appearance be held remotely.
               Case 1:17-cr-00438-ALC Document 581 Filed 10/14/20 Page 2 of 2

The Hon. Valerie E. Caproni
October 5, 2020
Page 2 of 2


              As always, we thank Your Honor for your time and consideration.

                                                 Respectfully submitted,




                                                 Michael K. Bachrach
                                                 Attorney for the Guillermo Araujo

       cc:    All parties of record (by ECF)
               The application is granted. The in-person status conference is
               converted to a telephone status conference and adjourned to
               10/23/20 at 11 a.m. The parties should contact the Court at
               1-888-363-4749 on the date and time specified above and once
               prompted, should dial access code 3768660.
               So Ordered.
                                                               10/5/20
